DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 35, 37, 39-48, 53 and 55-57 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
Affidavit
The Office appreciates Applicant Finnigan’s time, education and experience in the matters of this patent application and the affidavit filed on 8/11/2021.

Background: For very many years, our foodstuffs have been made using the mycelia of our filamentous Fusarium fungus which we refer to as mycoprotein. I would stress that the mycelia are naturally produced and include fungal cell walls, comprising chitin and other components naturally present in the mycelia themseives. I would stress that we do not use purified extracts from our Fusarium fungal mycelia, such as purified 
For decades before the date of the instant application under consideration, by far the majority of our foodstuffs comprised filamentous fungal mycelia in combination with egg albumin (an animal product) and other ingredients such as flavorings, to produce a foodstuff which could be used as a vegetarian meat-replacer.
In response, said background is appreciated.

It is asserted, that recently, it has become desirable to produce vegan foodstuffs which, by definition, could not include egg albumin. Before the instant invention, a challenge for us was to replace egg albumin and produce a foodstuff having similar textural characteristics as equivalent egg albumin-containing foodstuffs.
How egg albumin functions in our foodstuffs is complicated and we do not fully understand it, since there appear to be a number of competing factors. However, we believe that, in making an egg-albumin-containing foodstuff, the application of thermal energy activates the unfolding of egg albumin globular protein so that the reactive parts of the globular protein are exposed to each other. Then, by a combination of covalent, ionic and/or hydrogen bonds and/or hydrophobic interactions, a firm gel can be formed with the filamentous fungal mycelia that traps a large amount of water. After freezing, the egg albumin undergoes a change — the structure changes from a smooth, amorphous, white opaque gel that oozes very small amounts of water, to one with a 
Over the years, we have tried to replace egg albumin (and replicate the effect described above) and have assessed various binders, additives, hydrocolloids, starches, proteins, and fibers, amongst a range of possible ingredients. However, it has been very challenging indeed to find a replacement for egg albumin. In particular, it has been very difficult indeed to replace egg albumin and yet provide a vegan foodstuff having desirable characteristics, such as juiciness, whereby the foodstuff can replicate meat (and can replicate our vegetarian egg albumin-containing products).
As a result of wide-ranging investigations of wide-ranging different types of materials, we unexpectedly found that agar could be used to replace egg albumin and produce vegan foodstuffs having comparable properties, including juiciness, to our existing vegetarian egg albumin-containing foodstuffs.
Our instant patent application describes various assessments and examples of foodstuffs containing egg albumin on the one hand and foodstuffs with egg albumin replaced on the other hand.
Examples 14 to 16 in our instant patent application provide a comparison between egg albumin-based sliced, cold, meat-free foodstuffs and equivalent agar-based foodstuffs. The agar-based foodstuffs were found to be comparable in taste and other properties to our existing commercial, egg albumin-based foodstuffs, such as the product referred to in Example 14. I do not believe it is obvious that agar could replace 
The instant patent application illustrates how different possible alternative proteins to egg albumin were tested, as described in Table 1 and Examples 7 to 11. It was found that none of the proteins could be used to replace egg albumin.
As stated above, we have investigated a wide range of other possibile ingredients (e.g., other possible binders, additives, hydrocolloids, starches, proteins, and fibers). We assessed a number of examples within each generic class. For example, in the class of hydrocolloids we assessed Konjac gum, methylcellulose, carrageenan, pectin, alginate, guar gum and xanthan gum. We found that none of the aforementioned hydrocolloids could be used to replace egg albumin and produce a vegan foodstuff having the meaty and juicy texture achieved using agar, as described in the instant application. Thus, it follows that the specified hydrocolloids were not suitable to replace egg albumin — they were found not to produce all of the desirable characteristics that agar produces when it is formulated with filamentous fungal mycelia, to provide a vegan foodstuff.
We do not fully understand why agar can produce a foodstuff having desirable properties when combined with filamentous fungal mycelia; whereas other hydrocolloids, such as those identified, do not have the advantages of agar.
It is also very surprising that agar, a hydrocolloid, can replace a complex protein (egg albumin) and produce a foodstuff having desirable texture when combined with filamentous fungal mycelia. This was completely unexpected.

A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. 5 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
In this case, the experiments shown do not indicate:
A description wherein what was precisely tested wherein the testing is toward both: the invention as claimed (any possible foodstuff having the claimed ranges of ingredients), and the closest prior art.  All of the test conditions were not included.  The test results did not include all of the actual steps carried out, all of the materials employed, wherein the results of the test performed were on the invention as claimed and the closest prior art. There is no showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) An analysis of the test results, does not include a conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

It is asserted, that in the FOA at page 4, the Examiner has referred to Vrijic (WO 2014/110539 A1) as support for selection of agar. The Examiner refers to page 67. Page 67, line 19 ef seg. of Vrijic reads as follows: in some embodiments some or all of the components af the consumable arc suspended ina gel (e-g., a proteinacious gel}. In various embodiments the gel can be a hydrogel, an organogel, or a xerogel. The gel can be thickened using an ageni based an polysaccharides or proteins. For example fecula, arrowraat, cornstarch, katakun starch, potato starch, sago, tapioca, alginin, gaar gum, Jocust bean gum, xanthan gurn, collagen, egis whites, furcellaran, gelatin, agar, carrageenan, cellulose, methylcellulose, hydrexymethyloelhilose, acadia gam, konjac, starch, pectin, amylopectia or proteits derived from legumes, grains, guts, other seeds, leaves, algac, bacteria, of fungi can be used alone or in combination to thicken the gel, forming an architceture or stracture for ihe consumable. Enzymes that catalyze reactions leading to covalent crosslinks between proteins can also be used alone or in combination to form an architecture or structure for the consumable. For example transglutaminase, tyrosinases, lysyl oxidases, or others. 
Having reviewed Vrijic, in general, and the aforementioned paragraph in particular, I do not believe a person of ordinary skill would have specifically selected agar as a replacement for egg albumin or otherwise combined agar with filamentous 

I say this for the reasons discussed below: 
(i) On page 67, lines 19 to 21, Vrijic suggests that components of the consumable may be “suspended in a gel (e.g., a proteinaceous gel)”. I would point out that agar is not a “proteinaceous gel,” so Vrijic appears to point away from agar.
In response, a teaching of what may be done, does not exclude other things from being done, not does it require that thing actually be performed, therefore this argument is not persuasive.

(ii) In addition to the proteinaceous gel, Vrijic states, at page 67, line 21, that “the gel can be thickened using an agent based on polysaccharides or proteins”. | would stress that Vrijic is describing a thickener and I would emphasize that egg
albumin, in our foodstuffs, interacts in a complex manner with the filamentous fungal mycelia to produce a honeycomb structure which leads to the foodstuff being juicy amongst other properties. Egg albumin is not simply acting as a thickener in our foodstuffs and so it follows it could not simple be replaced by any thickener to achieve the same effect. (iii) On page 67, lines 22 to line 28, Vrijic provides a long list of possible thickeners which include starches, gums, proteins such as collagen, egg whites, carbohydrates such as cellulose and methyicellulose and starch. It also describes such thickeners as being “proteins derived from legumes, grains, nuts, other seeds leaves, algae, bacteria, [and]... fungi... .” Nowhere in Vrijic or in the 
(iv) On page 67, lines 22 to line 26, Vrijic also describes agar as equivalent to hydrocolloids such as alginin, carrageenan, methylcellulose, pectin, guar, and xanthan which we have investigated and have shown not to have the properties of agar in foodstuffs, as described above. We have shown that agar is outstanding. Vrijic simply presents agar as one possible thickener within a list of thickeners. No guidance is provided to specifically elect agar.
In response, the MPEP is clear that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144.IV), therefore this argument is not persuasive.

(v) As a person of ordinary skill in the art, I would not consider for one moment that the long list of thickeners described at page 67, lines 22 to 28 of Vrijic, could all be used, advantageously, in a relevant foodstuff. in fact, the paragraph teaches very little of practical significance. 
In response, Vrijic’s list of thickeners is relatively short compared to how many thickeners are available for use in the food art, therefore this argument is not 

(vi) I would also highlight Table 1 in the instant application where comparison between egg albumin has been made with potato protein which is a protein “derived from legumes” as described at page 67, line 26 of Vrijic and I note that potato protein also cannot be used as a replacer for egg albumin. Potato protein does not enjoy the advantages found with agar described. This demonstrates
that other such “thickeners” do not provide the surprising and unexpected effect observed with agar combined with filamentous fungal mycelia.
	In response, potatoes are tubers, and are not related to legumes, nor does the reference recite them as legumes, therefore although Applicant’s opinion is appreciated, it is not persuasive. Further, a proper showing of unexpected results has not been provided.  Also, regarding hindsight: Although it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as examination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, which is the case in point herein, therefore such a reconstruction is proper.

It is asserted, that I would also like to comment on the FOA at page 4, final paragraph, where it is stated as follows: Viljic also teaches a method of making foodstuffs (ab.} comprising: filamentous fungus (A. Sources of the components of the 
Filamentous fungal mycelia of the claims in the instant application are not the same or in fact remotely similar to the “isolated and purified plant protein” of Vrijic. Fungi and plants are not equivalent. They are separate domains of eukaryotic life forms, e.g., fungi, plants, and animals.
In response, Vrijic, as cited, teaches: A. SOURCES OF COMPONENTS OF THE CONSUMABLE: As described above, isolated and purified proteins can be derived from non-animal sources such as plants, algae, fungi (e.g., yeast or filamentous fungi), therefore this argument is not persuasive.

It is asserted, that as described in paragraph 8 above, our foodstuffs are made using the mycelia of our filamentous Fusarium fungus which we refer to as mycoprotein. | would stress that the mycelia are naturally produced and include fungal cell walls, comprising chitin and other components naturally present in the mycelia themselves. {| would stress that we do not use purified extracts from our Fusarium fungal mycelia, such as purified protein extracts in our foodstuffs. We select mycelia of our Fusarium 
In response, this is a piecemeal analysis of the rejection that merely picks apart the references versus taking them as a whole because Finnigan2 teaches methods of making a foodstuff (ab.) comprising: fungal mycelia (ab.) in particle form (0014) of a filamentous fungus (0008), therefore secondary references are not required to teach this.

It is asserted, that I am very familiar with the document since I am a co-inventor of the invention described in it. The Examiner refers to paragraph [0081] but I believe this should be [0018].
The Examiner appears to have focused on the sentence in the aforementioned paragraph: “In some embodiments, said aqueous liquid may include a range of ingredients (e.g. sugar, oil, thickener, stabilizer) which may be components of a final product which incorporates said edible fungi.” 
I note that there are no specific details as regards the identity of the thickener and therefore the sentence simply amounts to a generic disclosure of a “thickener.” As will be appreciated from my discussion above, agar of the instant invention stands out from a wide range of other hydrocolloids. 
Finnigan2 provides no motivation at all to select agar from the number of possibilities available to a skilled person in the art.

In response, the examiner appreciates notation of said typo and corrects it herein. AS for the type of thickener, it is agreed that Finnigan does not discuss the specifically claimed type, which is why Vrijic is applied.

It is asserted, that I do not believe a skilled person in the art would start with Finnigan2 and combine features from Vrijic. Secondly, even if a skilled person did start with Finnigan2 and attempt to combine it with features described in Vrijic, then a skilled person would not arrive at the present invention, as expressed in claim 35. Reasons for my belief are discussed below.
Firstly, I do not believe a skilled person would even consider combining Finnigan2 with Vrijic because Finnigan2 is concerned with edible fungi — that is, filaments of the fungi themselves. The Finnigan2 disclosure involves combining filaments of fungi with other ingredients to provide according to Finnigan2 claim 1, “aqueous formulations of edible fungi...”. In addition, Finnigan2 describes preparing foodstuffs (claim 21) which may include “edible fungal particles ..." having specified dimensions (claim 25) and the foodstuff prepared may be a “dessert, milk drink or low-fat spread” (claim 24).
In contrast to being concerned with filamentous fungi as described in Finniganz2, Vrijic is concerned with “isolated and purified plant protein” as described above in paragraph 23. So, whereas Finnigan2 (and the foodstuffs described in the instant 

The carrageenan referred to in § [0110] is used in Example 7 in Finnigan2. However, nothing in Example 7 or the reference in § [0110] would motivate the selection of agar or the subject matter of the claims of the instant application. As stated above, agar stands out from other hydrocolloids, such as carrageenan. Agar provides outstanding performance; carrageenan does not.
	In response, the examiner does not agree, Independent claim 35
Finnigan2 teaches methods of making a foodstuff (ab.) comprising: fungalmycelia (ab.) in particle form (0014) of a filamentous fungus (0008).  Finnigan2 teaches the use of thickeners (0081), however, does not discuss the use of the specifically claimed thickener, agar.  Vrljic also teaches a method of making foodstuffs (ab.) comprising: filamentous fungus (A. Sources of the components of the consumable, 1st para.) (i.e. particles of filamentous fungus); and thickeners, including agar (pg. 58, ln. 20; pg. 67, ln. 24). Since Vrljic provides the use of agar, to function as a thickener 
In foodstuff comprising filamentous fungus, the teaching is properly combined with 
Finnigan2 which provides foodstuff comprising filamentous fungus with thickeners (0081).





Claim Objections
The claims are objected to because of the following informalities:  Aug. 11/2021, two sets of claim amendments were submitted, however, both were clean sets. If the same claim sets are referred to for further prosecution, appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35, 37, 39-48, 53 and 55-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Independent Claim 35 recites:
A foodstuff comprising: 
at least 7 wt% and less than 25 wt% of filamentous fungal mycelia; and 
at least 0.5 wt% and less than 5 wt% agar.

Independent Claim 53 recites:

at least 7 wt% and less than 25 wt% of filamentous fungal mycelia; 
at least 0.5 wt% and less than 5% wt% of agar; and 
at least 25 wt% and less than 81 wt% of water; 
wherein the foodstuff has a ratio of the weight of filamentous fungal mycelia divided by the weight of agar of at least 1 and less than 25.

Dependent claims 37, 39-48 and 55-57 further limit ingredients of claims 35 and 53 to species/amounts of the same of further ingredients that are found in nature. 

This judicial exception is not integrated into a practical application because the product claimed fails to integrate the judicial exception into a practical application.  The claims do not require more than ingredients/structures found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.

The food composition of claim 35, comprises:  filamentous fungal mycelia; and agar; wherein all ingredients are found in nature.

The food composition of claim 53 comprises: filamentous fungal mycelia; 
agar; and water; wherein all ingredients are found in nature.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 53 and any claims depending on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are toward “A foodstuff”, however, the written description does not provide scope for any type of foodstuff, including: beverages, feed, breakfast cereals, cakes or other bakery products and others; therefore the scope of “food stuff” is new matter.  The specification is clear that the foodstuff is a meat substitute (0001), including: burgers, sausages (0002) and sliced meat free meat flavored products (like meat cold-cuts). Therefore it is suggested that the claims are directed toward meat substitutes.

Other new matter includes filamentous fungus in amounts of:
“at least 7 wt% and less than 25 wt% of filamentous fungal mycelia” as in claim 35; 


“7 to 25 wt% of filamentous fungal mycelia”, as in claim 42;
“15 to 24 wt% of filamentous fungal mycelia”, as in claim 43;
17 to 22 wt% of filamentous fungal mycelia, claim 47;
at least 7 wt% and less than 25 wt% of filamentous fungal mycelia, claim 53;
however, the Specification only supports foodstuff may include at least 7 wt % of said filamentous fungus on a dry matter basis (0011).

It is only when the filamentous fungus is in the form of a mycoprotein paste that the amount is supported in the unit of wt%.  It is further noted that there is support for foodstuff including: 30 to 95 wt % of added filamentous fungus, when the composition comprises water (the composition is on a wet bases), wherein the filamentous fungus is a mycoprotein paste (0010) and comprises fungal mycelia (0015).  

As for agar, there is only support is toward the amount of agar being toward a dry matter basis (0009), however, since there are no cases where the foodstuff is dry, therefore no amounts of agar in the supported meat substitute are disclosed, including the amount of agar claimed in the limitations of claims 35, 37, 39-40, 42-44, 4, 53 and 56.





Other new matter includes filamentous fungus and agar in amounts of:
“a ratio of the weight of filamentous fungal mycelia divided by the weight of agar of at least 1 and less than 25”, as in claim 39; 
a ratio of the weight of water divided by the weight of filamentous fungal mycelia of at least 2 and less than 6, as in claim 44;
however, the Specification only supports wherein said foodstuff comprises ratio (A) defined as the weight of filamentous fungus on a dry matter basis divided by the weight of agar may be at least 1… less than 25 (0013).

Finally, because there are no compositions supported, that are dry products, there is only support for a meat substitute (0001), including: 
burgers, sausages (0002) and sliced meat free meat flavored products (like meat cold-cuts), comprising: 
water and 
filamentous fungus in the form of a mycoprotein paste, with 
other optionally supported ingredients, 
wherein no amounts of agar can by claimed/is supported, and 
wherein the amounts of the filamentous fungus are only in a unit of wt% when in amounts of 30 to 95 wt%.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 53 recites both at least 7 wt% and less than 25 wt% of filamentous fungal mycelia and  at least 0.5 wt% and less than 5% wt% of agar (a broad recitation allowing for a ratio of filamentous fungal mycelia to agar of up to 50; then also recites a narrower limitation wherein the foodstuff has a ratio of the weight of filamentous fungal mycelia divided by the weight of agar of at least 1 and less than 25.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 37, 39-46, 48, 53 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan2 (2004/0185162) in view of Finnigan and Vrljic.
Finnigan: WO1996021362; published 7/18/1996.
Vrljic: WO 2014/110539; published 7/17/2014.

Independent claim 35
Finnigan2 teaches methods of making a foodstuff (ab.) comprising: filamentous fungal mycelia and thickeners

Fungi
Finnigan2 teaches the foodstuff (ab.) comprises: fungal mycelia (ab.) in particle form (0014) of a filamentous fungus (0008).

Amount of fungi
Finnigan2 does not discussed the claimed amount of edible filamentous fungus.
Finnigan also teaches methods of making foodstuff with edible filamentous fungus (EFF) (0009) and further provides the use of EFF amounts of 5 to 20 wt% (ref. clm. 10), which encompasses at least 7 wt% and less than 25 wt%.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff comprising edible filamentous fungus, as the modified teaching above, to include at least 7 wt% and less than 25 wt% of filamentous fungi, as claimed, because Finnigan illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making foodstuff comprising edible filamentous fungus (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Thickeners
Finnigan2 teaches the use of thickeners (0018, 0066), however, does not discuss the use of the specifically claimed thickener, agar.
Vrljic also teaches a method of making foodstuffs (ab.) comprising:
filamentous fungus (A. Sources of the components of the consumable, 1st para.) (i.e. particles of filamentous fungus); and thickeners, including agar (pg. 58, ln. 20; pg. 67, ln. 24).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuffs comprising filamentous fungus with thickeners, as the modified teaching above, to include the specifically claimed thickener, agar, as claimed, because Vrljic illustrates that the art finds agar as being suitable for similar intended uses, including methods of making foodstuffs comprising filamentous 

Amount of thickener
Agar is an edible hydrocolloid.
The modified teaching, in Finnigan, provides edible hydrocolloids (ab.) for gelling (i.e. as thickeners) uses in any amount (see ref. clm. 1), which encompasses the claimed amount of edible hydrocolloid in amounts of 0.5 wt% to less than 5 wt%.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  

At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims 
As for claim 37, the modified teaching above, provides for any amount of hydrocolloid (Finnigan), wherein the hydrocolloid is agar (Vrljic), which encompasses the foodstuff including 3 to 4 wt% of agar (0213), as claimed.

As for claim 39, the modified teaching, in Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of at least 1 and is less than 25, for claimed ratio (A).  

As for claim 40, Finnigan2 teaches methods of making foodstuff (ab.), comprising: edible fungal mycelia (i.e. filamentous fungus) (ab. and 0001) with a low amount of gelling stabilizers (i.e. hydrocolloids) (0064), and further provides that said foodstuff comprises 88 wt% or less water (0041), which encompasses 60 to 80 wt% of a total amount of water in the foodstuff, as claimed.
The modified teaching, in Vrljic/Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of in the range 4 to 7 for claimed ratio (A).  
The modified teaching, in Finnigan, provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses the claim of 15 to 21 wt% of said filamentous fungus on a dry matter basis.

As for claim 41, the modified teaching, in Vrljic, provides the use of 5 to 80 wt% water (pg. 70, ln. 24), which encompasses the claim of the foodstuff comprising at least 25 wt% to less than 81 wt% of a total amount of water.

As for claim 42, Vrljic teaches the use of 5 to 80 wt% water, as discussed above, which encompasses the claim of the foodstuff comprising to 30 to 85 wt% of water.  

The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1) and provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses 7 to 25 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
Finnigan also provides for any amount of an edible hydrocolloid (ref. clm. 1), which encompasses the claim of the foodstuff comprising 1 to 5 wt% of a hydrocolloid, as claimed.

As for claim 43, Vrljic teaches the use of 5 to 80 wt% water, as discussed above, which encompasses the claim of the foodstuff comprising 60 to 80 wt% of water.  
The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1); including amounts of 5 to 20 wt% (ref. clm. 10), which encompasses: 15 to 24 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
The modified teaching, in Finnigan provides for any amount of an edible hydrocolloid (ref. clm. 1), which encompasses the claim of the foodstuff comprising 2 to 5 wt% of a hydrocolloid, as claimed.

As for claim 44, Vrljic teaches the use of 5 to 80 wt% water, as discussed above; and the modified teaching, in Finnigan, provides for any amount of filamentous fungus (ref. clm. 1). Said combination encompasses that the weight of water divided by the 
Vrljic teaches the use of 5 to 80 wt% water, as discussed above; and the modified teaching, in Finnigan provides for any amount of hydrocolloid (ref. clm. 1).
Said combination encompasses that the weight of water divided by the weight of said agar is at least 10 and is less than 25, for claimed ratio (C).  

As for claim 45, the modified teaching, in Vrljic, provides the use of more than one protein (p. 3, 27+), including plant (i.e. vegetable) based proteins (p.27, 3+), including protein from potatoes (p. 28, 9+). Vrljic also teaches the use of the more than one protein in amounts of at least 1 to at least 50 wt% (p.27, 3+), which encompasses the claim of 1 to 3 wt% of potato protein, as claimed.

As for claim 46, the modified teaching, in Vrljic, provides that the foodstuff, further comprises a pH of between 3 and 8 (pg. 4, 7+), which encompasses the claim of a pH of at least 3 to less than 6. 

As for claim 48, the modified teaching, in Vrljic, provides that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teaches it’s use is optional, therefore not required (pg. 58, 13+ and see the reference as a whole which makes clear that the thrust of the invention is to make products that have no animal derived 

Independent claim 53
As for claim 53, all of the references, as discussed in the rejections above, are incorporated herein.
The modified teaching, in Vrljic, provides the use of 5 to 80 wt% water, as discussed above, which encompasses at least 25 wt% and is less than 81 wt% of a total amount of water in said foodstuff.
The modified teaching, in Finnigan provides for any amount of filamentous fungus (ref. clm. 1) and provides that the foodstuff includes EFF in amounts of 5 to 20 wt% of EFF (ref. clm. 10), which encompasses at least 7 to less than 25 wt% of said filamentous fungus on a dry matter basis, for reasons as discussed above. 
The modified teaching, in Finnigan, provides the use of any amount of hydrocolloid (see ref. clm. 1), which encompasses the claimed amount of edible hydrocolloid in amounts of 0.5 wt% to less than 5 wt%.


The modified teaching, in Finnigan, provides for any amount of filamentous fungus and edible hydrocolloid, which encompasses a ratio of at least 1 and is less than 25, for claimed ratio (A).  



Claims 55-57 (dependent on independent claim 53)
As for claim 55, said foodstuff comprises at least particles of a filamentous fungus, agar and water, in which each includes 0 wt% of ingredients of animal origin.  

Vrljic further teaches that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teach it is optional, therefore not required (0248+). See the examples of Vrljic, in the whole, to note that the thrust of the invention is to make products that have no animal derived products, to replace others commonly known and used.

As for claim 56, the modified teaching above, provides for any amount of hydrocolloid (Finnigan), wherein the hydrocolloid is agar (Vrljic), as discussed above, which encompasses the foodstuff including 3 to 4 wt% of agar, as claimed.

As for claim 57, the modified teaching, in Vrljic, provides that the foodstuff includes types of foods that are non-meat products (ab.). In the case that an ingredient origin from an animal, like egg whites, is taught, Vrljic teaches it’s use is optional, therefore not required (0248+ and see the reference as a whole which makes clear that the thrust of the invention is to make products that have no animal derived products, to replace similar types of food products with animal derived ingredients that are commonly known and used).


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Finnigan2 (2004/0185162) in view of Finnigan and Vrljic, as applied to claims 35, 37, 39-46, 48, 53 and 55-57 above, further in view of Walsh (2004/0161519).
Finnigan2 teaches the methods of making foodstuff (ab.), comprises: 
0.1 wt% sorbate (0162+), which encompasses to 0.2 wt% of a preservative; and 
88 wt% or less water (0041), which encompasses 63.8 to 80.5 wt% of water, as claimed.
The modified teaching, in Finnigan, provides the use of EFF (ab.), in any amount of each (see ref. clm. 1), including amounts of 5 to 20 wt% (ref. clm. 10), which encompasses: 17 to 22 wt% of said filamentous fungus, as claimed.
The modified teaching above, provides for any amount of hydrocolloid (Finnigan), wherein the hydrocolloid is agar (Vrljic), as discussed above, which encompasses the foodstuff including 1 to 5 wt%, as claimed.

The modified teaching, in Vrljic, also provides the use of more than one protein, including plant (i.e. vegetable) based proteins, in amounts of at least 1 to at least 50 wt% (0111), as discussed above, which encompasses the claim of 0 to 3 wt% of vegetable-based protein.
The modified teaching, in Vrljic, provides the use of flavorings, including the use of carbohydrates like sugar (pg. 52, 3+; and E> Sugars), in amounts of 0.1 to 5 wt% (p. 71, 16+), which encompasses the use of to 4 wt% of one or more flavourants.


The modified teaching does not discuss the use of acidulants.
Walsh also teaches methods of making meat analogues (ab.) with protein from fungi (0036), and further provides the use of pH adjusting agents, including acidulants (0041).  Walsh teaches that the pH of the foodstuff made, ranged from 4.0 to 7.5, and that the pH decreased with higher acid levels and increased with higher base levels.  
Walsh further provides the use of 0.1 to 1 M of acidulant (Ex. 1 and T.1).
Such a teaching provides one of skill with a guideline for experimentation that results in the desired amount of acidulant based on the desired pH of the foodstuff made, including up to 2 wt% of acidulant 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foodstuff with protein from fungi, as the modified teaching above, to include the amount of acidulant used, based on the desired pH of the foodstuff, as claimed, because Walsh illustrates that the art finds encompassing amounts of acidulants suitable for similar intended uses, including methods of making foodstuff with protein from fungi (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides one of skill with a guideline for experimentation on how to achieve the desired amount of acidulant based on the desired pH of the foodstuff made. 

Response to Arguments
It is asserted, that upon entry of the foregoing amendments, claims 35-48, 50, 53, and 55-57 will be pending for examination with claims 35 and 53 being the 
Based on the foregoing amendments and the following remarks, Applicant respectfully requests that the Examiner reconsider all outstanding rejections and that they be withdrawn. 
In response, Applicant’s timely response is appreciated, however, the examiner notes that there is a considerable amount of new matter in the claims as presented and discussed above.

It is asserted, that Claims 38-40, 42-44, 47, 53 and any claims depending on them are rejected under 35 U.S.C. § 112(b) as allegedly indefinite. FOA at 2-3. 
The present amendments are believed to render the rejection moot. Applicant respectfully requests withdrawal of the rejection. 


It is asserted, that the present amendments are believed to render the rejection moot. The combination of Finnigan2 and Vrljic does not teach or suggest the currently amended claims with any reasonable expectation of success. Applicant respectfully requests withdrawal of the rejection. 
In response, please see the new grounds of rejection above, necessitated by the claim amendments.

It is asserted, that the Examiner alleges that the combination of Finnigan2, Vrljic, and Finnigan teaches or suggests all the elements of the claims. Claims 36 and 38 have now been incorporated into claim 35 in the present amendments. Applicants disagree that combination of Finnigan2, Vrljic and Finnigan teach or suggest all the elements of the claims and assert that the Examiner has failed to raise a prima facie case of obviousness as applied to the amended claims for at least the reason that neither Finnigan2, Vrljic, or Finnigan would lead a person of ordinary skill in the art to specifically combine "at least 7 wt% and less than 25 wt% of filamentous fungal mycelia; and at least 0.5 wt% and less than 5 wt% agar" as a foodstuff with any reasonable expectation of success. 
Furthermore, the Examiner has not provided any rationale or motivation for why a person having ordinary skill in the art would have combined and modified the teachings of Finnigan2, Vrljic, and Finnigan to arrive at Applicant's claimed invention. The references are merely listed and the conclusory statement that follows was asserted in 
The Examiner's motivation for combining the references is not supported by the rational underpinnings required under the law and lacks substantial evidence basis. See KSR International Co. v. Teleflex Inc., (KSR) 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007). "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. at 418, 82 U.S.P.Q.2d at 1396. The Federal Circuit addressed this issue in In re NuVasive, No. 842 F.3d 1376 (Fed. Cir. 2016). "We have, however, identified some insufficient articulations of motivation to combine. First, 'conclusory statements' alone are insufficient and, instead, the finding must be supported by a 'reasoned explanation."' NuVasive at 1383, quoting In re Lee, 277 F.3d 1338, 1342 (Fed. Cir. 2002). The PTAB [and by extension, the USPTO Examining corps] must articulate a reason why a PHOSITA would combine the prior art references." NuVasive at 1382. 
In response reasoning for obviousness is provided in each modification to the primary teaching, wherein the secondary reference illustrates that the art finds the 

It is asserted, that certain arguments were presented in the Declaration under 37 C.F.R. § 1.132, presented by inventor Finnigan.
In response, please see the Affidavit section above, that addresses each argument presented.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793